     Case 2:21-cv-00849-WBS-CKD Document 21 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TOR AHMADD BISHOP,                                 No. 2:21-cv-0849 WBS CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   S. MOHR, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 4, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                       1
     Case 2:21-cv-00849-WBS-CKD Document 21 Filed 09/15/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed August 4, 2021 are adopted in full; and

 3           2. Claims 2 and 3 in plaintiff’s complaint are dismissed.

 4   Dated: September 14, 2021

 5

 6

 7

 8

 9   bish0849. jo

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
